Citation Nr: 0534890	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-15 245	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, with evidence of chondromalacia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, with evidence of chondromalacia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from May 
1969 to July 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claims for increased 
ratings for right and left knee disabilities, each currently 
evaluated as 10 percent disabling.  In February 2005, the 
Board remanded the claims to the RO via the Appeals 
Management Center (AMC) for additional development and 
consideration of the evidence.  In August 2005, the AMC 
issued a supplemental statement of the case (SSOC), and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's degenerative arthritis is manifested by 
pain and crepitus in both knees with the range of motion in 
his left knee from 10 degrees of extension to 120 degrees of 
flexion (at its most severe), and in his right knee from 10 
degrees of extension to 125 degrees of flexion (at its most 
severe); including an additional 10 degree loss of flexion 
upon repetitive motion, and monthly flare-ups that require 
the use of a cane for two or three days.   

2.  The veteran reports that his knees give way once per 
week, however, on objective physical examination there has 
been no evidence of subluxation or instability.

3.  An X-ray of the patellar view of the right knee revealed 
notable lateral patellar subluxation.




CONCLUSIONS OF LAW

1.  The criteria are not met for ratings higher than 10 
percent for degenerative arthritis of the right and left 
knees.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5260, 5261 (2005).

2.  The criteria are met for separate 10 percent ratings for 
patellar subluxation of the right and left knees.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The AMC provided the veteran with a VCAA notice letter in 
February 2005 - after the RO's initial adjudication of his 
claims in November 2002.  So obviously this did not comply 
with the requirement that VCAA notice precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

Here, the February 2005 VCAA notice provided the veteran 
with ample opportunity to respond by identifying and/or 
submitting additional supporting evidence before the AMC 
issued the August 2005 SSOC, wherein the AMC readjudicated 
his claims based on any additional evidence that had been 
submitted or otherwise obtained since the initial RO rating 
decision in question, and the statement of the case (SOC).  
In response to the VCAA letter, in March 2005, he submitted 
statements in support of his claims from three co-workers and 
his wife.  Also, because he indicated he was treated at Shaw 
Air Force Base (AFB), these medical records were obtained.  
So under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim[s] by VA," and thus, "essentially 
cured the error in the timing of notice."  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... [his] claim[s] by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the February 2005 letter provided the veteran with 
notice of the evidence necessary to support his claims that 
was not on record at the time the letter was issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The February 2005 
VCAA letter also specifically requested that he submit any 
evidence in his possession that pertained to his claims.  
Thus, the content of this letter provided satisfactory VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1), and Pelegrini II.

In this case, the veteran's service medical records (SMRs) 
were already on file.  In developing his claims, the RO 
obtained his treatment records from Shaw AFB, and scheduled 
VA examinations in September 2002, and March and July 2005.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Furthermore, he declined his opportunity for a hearing to 
provide oral testimony in support of his claims.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Also, when determining the severity of musculoskeletal 
disabilities such as the ones at issue, which are at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 9-98 (August 14, 1998).  These two precedent GC 
opinions indicate that separate ratings are warranted if the 
veteran has instability (under DC 5257) apart from arthritis 
(under DC 5003) causing limitation of motion to a compensable 
degree.  

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees - 20 percent; 45 degrees - 10 
percent; and 60 degrees - 0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees - 40 percent; 20 degrees - 30 
percent; 15 degrees - 20 percent; 10 degrees - 10 percent; 
and 5 degrees - 0 percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Recurrent subluxation or lateral instability is evaluated 
under DC 5257 as slight (a 10 percent rating), moderate (a 20 
percent rating), or severe (a 30 percent rating).  38 C.F.R. 
§ 4.71a, DC 5257.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  




Legal Analysis

September 2002 VA X-rays of the veteran's knees revealed mild 
degenerative changes in all three joint compartments of both 
knees (i.e. degenerative arthritis).  When degenerative 
arthritis is confirmed by X-ray, it is evaluated on the basis 
of limitation of motion for the specific joints involved.  
See 38 C.F.R. § 4.71a, DC 5003.

The results of the VA examinations (September 2002, and March 
and July 2005) indicate that the veteran's knees do not 
warrant a compensable rating for limited flexion.  At most, 
his left knee was limited to 120 degrees, and his right to 
125 degrees.  The March 2005 VA examiner noted that an 
additional 10 degrees of flexion is lost with repetitive 
motion.  Under DC 5260, a compensable rating is warranted 
when flexion is limited to 45 degrees.  So even considering 
painful motion and fatigue with repetitive motion, a 
compensable rating is not warranted in this case under DC 
5260.  See 38 C.F.R. § 4.71a, DC 5260; DeLuca, 8 Vet. App. at 
204-7.

As mentioned, a separate rating may be warranted for limited 
extension of the knee.  Under DC 5261, a compensable rating 
is warranted when extension is limited to 10 degrees.  
According to the results of the July 2005 VA examination, 
extension was limited to 10 degrees for both knees.  So a 10 
percent rating for each knee is warranted under DC 5261.  See 
38 C.F.R. § 4.71a, DC 5261.

In addition, a separate rating is also available for 
recurrent subluxation or lateral instability under DC 5257.  
At the July 2005 VA examination, the veteran complained that 
his knees give way once per week.  He said he had flare-ups 
once a month for two or three days, and that he used a cane 
during these periods.  Upon objective physical examination, 
however, the VA examiner indicated that there was no 
instability or subluxation.  Crepitus and grind tests were 
positive.  (Prior VA examinations had similar findings).  
Although not associated with the claims file, the July 2005 
VA examiner noted that the March 2005 and September 2002 X-
rays indicated that the patellar view of the right knee 
revealed "notable lateral patellar subluxation with bone-on-
bone arthrosis."  He was diagnosed with mild to moderate 
bilateral varus gonarthrosis in addition to moderately severe 
bilateral patellofemoral osteoarthritis.

Although there is some discrepancy with the report of the 
physical examination, the July 2005 VA examiner clearly 
indicated that an X-ray revealed that the veteran has 
patellar subluxation - at least in his right knee.  So a 
separate 10 percent rating should be given for slight 
subluxation of the right knee under DC 5257.  Although an X-
ray report of a patellar view of the left knee is not of 
record, the veteran has reported that both of his knees give 
way and that the pain in his left knee is actually worse.  So 
when the benefit of the doubt is resolved in his favor, the 
Board finds that he is also entitled to a separate 10 percent 
rating for slight subluxation of the left knee.  A higher 20 
percent rating is not warranted because on all three 
objective physical examinations, the VA examiners found no 
evidence of subluxation or instability (despite X-ray 
findings to the contrary).  

In resolving the benefit of the doubt in the veteran's favor, 
the Board has also considered the March 2005 statements 
provided by his wife and co-workers.  These statements 
indicate he has difficulties working as a car wash mechanic - 
especially standing up from a kneeling or sitting position, 
going up and down ladders, and getting in and out of his 
truck.   However, he has not shown that his service-connected 
knee disabilities have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating, or necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular scheduler standards.  Admittedly, 
his overall functional impairment hampers his performance, 
but not to the level requiring extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment.  Consequently, the Board does not have to remand 
the case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds that the evidence for and against 
separate 10 percent ratings for subluxation is evenly 
balanced (i.e., in relative equipoise).  So the benefit of 
the doubt will be resolved in the veteran's favor and 
separate 10 percent ratings for each knee are granted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

The claims for increased ratings for degenerative arthritis, 
however, must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for increased ratings for degenerative arthritis 
of the right and left knees, with evidence of chondromalacia, 
are denied.

Separate 10 percent ratings are granted for patellar 
subluxation of the right and left knees, subject to the laws 
and regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


